PER CURIAM
In our former opinion in this case, Phipps and Phipps, 73 Or App 100, 698 P2d 52 (1985), we modified the decree to award husband a judgment lien against the real property awarded wife. Wife has petitioned for review by the Supreme Court, and the matter is before us on reconsideration. ORAP 10.10. Wife urges that we erred in our valuation of husband’s pension. We are persuaded that she is correct. We therefore grant reconsideration. If we accept wife’s expert’s valuation of the pension, which is the only valuation well articulated in the record, the trial court’s property division slightly favors husband. On the entire record, we conclude that the trial court’s result is just and proper in all the circumstances. ORS 107.105(4). We could not achieve a significantly better result or one that would not perpetuate an entanglement of the parties’ affairs that is better terminated now.
Reconsideration granted; former opinion withdrawn; affirmed. Costs to wife.